DETAILED ACTION
Notice of  AIA  Status

The present application, filed on or after May 14th, 2021, is being examined under the first
inventor to file provisions of the AIA . 3. Applicant claimed priority from U.S. provisional application No. 63/086,778 filed October 2, 2020, and from U.S. provisional application No. 63/120,093 filed December 1, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/21/2022 are considered by the examiner. 
Claim Objections

Claim 13 is objected to because of the following informalities:
In Claim 13, line 1,  “the computer system of claim 1” should be changed to, “the computer system of claim 12” , for consistency of terminology to avoid clarity issues.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 12, 13,15-17, 19 and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston et al.,  (EP 3937170 A1), hereinafter referenced as Weston.

Regarding Claim 1, Weston teaches A method of detecting speech impairment indicative of Alzheimer's Disease (AD) from a speech sample, the method comprising: 
providing input transcribed speech to a classification model (Para.[0079], Fig.2, lines 31-36, the word representations 202 and audio representations 203 are combined into an input sequence 204 which comprises audio and word representations corresponding to a sequence of the clinically relevant speech data 201. Input sequence 204 is provided to model 205. Further in Para.[0081], lines 8-17, the pre-trained model 205 includes classifier),
the input comprising at least one utterance (Para.[0079], lines 26-28, the input comprising of words and audio representations from the speech data), 
the classification model comprising a fine-tuned, pre-trained Bidirectional Encoder Representations from Transformer (BERT)-based model and a classification layer (Para.[0096], Fig.3, lines 8-10, the classification models comprises of a transformer encoder stack 312 and a classification layer 313),
the fine-tuning using training data comprising transcribed speech, a portion of the training data identified as associated with AD and a portion of the training data identified as not associated with AD (Para.[0099],[0101], Fig.4 illustrates the fine tuning of training model shown in Fig.3. Audio linguistic token sequence 410 is prepared from raw audio speech and text transcript. Further in Para.[0079], lines 23-26, training data 210 contains patient speech data and comparable speech data from healthy people);   
 and obtaining a classification of the transcribed speech input as either associated with AD or not associated with AD ( Para.[0101], lines 13-14, transcript of speech, Para.[0081], lines 8-16, the pre-trained model 205 map/classify the input speech data 204 into different class  208, 209, 210 , 211, associated with particular health condition). 

Regarding Claim 2, The method of claim 1, wherein the BERT-based model is pre-trained on healthy speech sentence pairs (Para.[0087], lines 8-12, Fig.3, BERT based model is trained. Further in Para.[0079], lines 23-26, training data 210 contains patient speech data and comparable speech data from healthy people).  

Regarding Claim 3, The method of claim 1, wherein the input does not comprise acoustic or temporal features (Para.[0131], lines 30-33).

Regarding Claim 5, The method of claim 1, wherein the input comprises a plurality of utterances (Para.[0073], lines 40-42, the input comprising of words and multiple word sequence of the audio speech data).

Regarding Claim 6, The method of claim 1, wherein each utterance is bounded by a start token and an end token (Para.[0095], lines 53-58, each linguistic sequence position embeddings contain start and stop token).

Regarding Claim 7, The method of claim 1, wherein the classification layer comprises either a linear layer or a non-linear layer (Para.[0028], lines 56-58). 

Regarding Claim 8, The method of claim 1, further comprising obtaining a feature vector for the input comprising syntactic features and word content features (Para.[0086], lines 40-45, vectors comprising linguistic and word content features),
and wherein obtaining the classification comprises providing a concatenation of an aggregate transcript representation from the BERT-based model and the feature vector to the classification layer to obtain the classification (Para.[0028], lines 54-56, discloses concatenating and summing, Further in Para.[0097], lines 32-35, discloses the feature vectors which are classified by the classification layers).

Claims 12,13,15,16,17 are system claims performing the steps in method claims 1,3,5,6,8  above and as such, claims 12,13,15,16,17 are similar in scope and content to claims 1,3,5,6,8  and therefore, claims 12,13,15,16,17 are rejected under similar rationale as presented against claims 1,3,5,6,8  above.

Claims 19 and 20 are non-transitory computer readable medium claims performing the steps in method claims 1 and 8 above and as such, claims 19 and 20 are similar in scope and content to claims 1 and 8 and therefore, claims 19 and 20 are rejected under similar rationale as presented against claims 1 and 8 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 10, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weston as stated above, in view of Balagopalan et al. (“The Effect of Heterogeneous Data for Alzheimer's Disease Detection from Speech”., NeurIPS Workshop on Machine learning for Health MLFH, URL https://arxiv.org/abs/1811.12254, pages 1-8, November, 2018), hereinafter referenced as Balagopalan. 

Regarding Claim 4, Weston teaches the method of claim 3, Weston fails to explicitly teach wherein the acoustic or temporal features comprise information about pauses and fillers, fundamental frequency, duration of audio, duration of spoken segment of audio, zero-crossing rate statistics, and mel-frequency cepstral coefficient statistics.  

However, Balagopalan does teach the claimed wherein the acoustic or temporal features comprise information about pauses and fillers, fundamental frequency, duration of audio, duration of spoken segment of audio, zero-crossing rate statistics, and mel-frequency cepstral coefficient statistics ( Balagopalan: Section.[3], Acoustic features extracted from the audio file data sets include Mel-frequency Cepstral Coefficients (MFCCs) & pause-related features. Further in Section.[A.2], more extracted features have been disclosed, such as, Zero Crossing Rate, Mean pause duration, fillers, noun frequency).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Balagopalan’s teaching of heterogeneous datasets for encoding in multiple facets of cognition and for developing a task-independent AD detection model, into the method and system of Weston, because, this would effectively improve the detection of Alzheimer's disease from any sample of spontaneous speech. (Balagopalan [abstract]).

Regarding Claim 9, Weston in view of Balagopalan teaches the method of claim 8, Weston fails to explicitly teach wherein the feature vector comprises utterance-level syntactic features and utterance-level word-content features.  

However, Balagopalan does teach the claimed wherein the feature vector comprises utterance-level syntactic features (Balagopalan: Section.[A.2], line 18, lines 33-34, utterance level syntactic features disclosed ) 
and utterance-level word-content features (Balagopalan: Section.[5.1], lines 17-20, word content features have been disclosed).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Balagopalan’s teaching of heterogeneous datasets for encoding in multiple facets of cognition and for developing a task-independent AD detection model, into the method and system of Weston, because, this would effectively improve the detection of Alzheimer's disease from any sample of spontaneous speech. (Balagopalan [abstract]).

Regarding Claim 10, Weston in view of Balagopalan teaches the method of claim 9.  Balagopalan further teaches wherein the syntactic features comprise depth-related features of constituency parse representations, height of a constituency parse-tree, proportion of verb- phrases, and proportion of production rules of type "adjective phrase followed by adjective" ( Balagopalan: Section.[A.2],  The extracted features include constituency-parsing based features, syntactic complexity features, features from parse-tree : number of times production rules such as number of noun phrases to determiners occurrences, occur over the total number of productions in the transcript's parse tree).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Balagopalan’s teaching of heterogeneous datasets for encoding in multiple facets of cognition and for developing a task-independent AD detection model, into the method and system of Weston, because, this would effectively improve the detection of Alzheimer's disease from any sample of spontaneous speech. (Balagopalan [abstract]).

Regarding Claim 11, Weston in view of Balagopalan teaches the method of claim 9,  Weston further teaches wherein the word-content features comprise a Boolean indicating presence of informative content units and a total number of informative content units in each utterance (Weston: Para.[0080], Fig.2. item 210, lines 1-3, binary/categorical data). 

Claims 14 and 18 are system claims performing the steps in method claims 4 and 9 above and as such, claims 14 and 20 are similar in scope and content to claims 4 and 9 and therefore, claims 14 and 19 are rejected under similar rationale as presented against claims 4 and 9 above.

Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant's disclosure.
Zhang et al. (US 20220076828 A1) A computer implemented method for developing a probabilistic graphical representation, the probabilistic graphical representation comprising nodes and links between the nodes indicating a relationship between the nodes, wherein the nodes represent conditions, the method comprising: using a language model to produce a context aware embedding for said condition; enhancing said embedding with one or more features to produce an enhanced embedded vector; and using a machine learning model to map said enhanced embedded vector to a value, wherein said value is related to the node representing said condition or a neighboring node. [Abstract]
Howard et al. (US 20170251985 A1) A new computational approach may provide improved detection of disease conditions and comorbidities, such as PTSD, Parkinson's, Alzheimer's, depression, etc. For example, in an embodiment, a computer-implemented method for detecting a disease condition may comprise receiving a plurality of data streams, each data stream representing a measurement of a brain activity comprising physical and chemical phenomena and performing pattern analysis on the plurality of data streams to detect at least one fundamental code unit of a brain code corresponding to a disease condition based on a combination of the plurality of data streams.[Abstract]
Hoffer et al.  (US 10984128 B1) These solutions concern transforming a communication network into a scalable network to also automate personalized rapid healthcare support. They integrate biometric identification capabilities into a network entity of, or a resource communicably connectible with, a serving network by using computers to mediate biometric identification and location data. Network operators will provide always on enhanced emergency connectivity for mobility and roaming for user equipment to leverage biometric identification for rapid healthcare support and to produce a unified result set, without risk of undue disclosure of raw biometric data or of selected portions of health profile information. These techniques also support personalized, urgency-supported, healthcare to optimize biometrically-link identifiers/network keys (PUSH TO BLINK), even over a visited operator's IP services. Some facilitate backwardly compatibility across 2G, 3G, 4G, and other networks, whether a mission critical communication, even one with intermodal content via backhaul, is sent via a network that is wireless in any part, or not. [Abstract]
Golenski et al. (US 11094413 B1) Provided is a system configured to allocate healthcare resources for population health management using time values, health scores, or health condition labels stored in a population of records. [Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIRA SULTANA whose telephone number is (571)-272-4048.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.S./Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658